— In a matrimonial action, plaintiff and her attorney appeal from so much of a judgment of divorce of the Supreme Court, Nassau County, entered March 16, 1979, as awarded an additional counsel fee in the amount of $3,000. Judgment modified, on the facts, by increasing the additional counsel fee to $7,500. As so modified, judgment affirmed insofar as appealed from, with costs to appellants. The *652award of the additional counsel fee was inadequate to the extent indicated herein. Damiani, J. P., Titone, Gulotta and Shapiro, JJ., concur.